Title: From Thomas Jefferson to Ma., Citizens of Newburyport, 26 August 1808
From: Jefferson, Thomas
To: Newburyport, Ma., Citizens of


                  
                     
                     
                        To the Inhabitants of Newbury Port in legal  Town Meeting Assembled.
                     Aug. 26. 08.
                  
                  Your representation & request were received on the 22d. inst. and have been considered with the attention due to every expression of the sentiments & feelings of so respectable a body of my fellow Citizens. No person has seen, with more concern than myself, the inconveniences brought on our Country in general, by the circumstances of the times in which we happen to live; times to which the history of Nations presents no parallel. for years we have been looking as Spectators on our brethren of Europe, afflicted by all those evils which necessarily follow an abandonment of the moral rules which bind men & Nations together. Connected with them in friendship & commerce, we have happily so far kept aloof from their calamitous conflicts, by a steady observance of justice towards all, by much forbearance, & multiplied sacrifices. at length however, all regard to the rights of others having been thrown aside, the belligerent Powers have beset the highway of commercial intercourse with edicts which, taken together, expose our Commerce & Mariners, under almost every destination a prey to their fleets and Armies. each party indeed would admit our commerce with themselves with the view of associating us in their war against the other. but we have wished war with neither. under these circumstances were passed the laws of which you complain by those delegated to exercise the powers of legislation for you, with every sympathy of a common interest in exercising them faithfully. in reviewing these measures therefore we should advert to the difficulties out of which a choice was of necessity to be made. to have submitted our rightful commerce to prohibitions and tributary exactions from others, would have been to surrender our independance. to resist them by arms was war, without consulting the state of things or the choice of the Nation. the Alternative preferred by the Legislature of suspending a Commerce placed under such unexampled difficulties, besides saving to our Citizens their property, and our Mariners to their country, has the peculiar advantage of giving time to the belligerent nations to revise a conduct as contrary to their interests as it is to our rights.
                  ‘In the event of such peace, or suspension of hostilities between the belligerent Powers of Europe, or of such change in their measures Affecting neutral commerce as may render that of the U.S. sufficiently safe in the judgment of the President’ he is Authorised to suspend the embargo, but no peace or suspension of hostilities, no change of measures affecting neutral commerce is known to have taken place. the orders of England, & the decrees of France & Spain, existing at the date of these laws, are still unrepealed, as far as we know. In Spain indeed a contest for the government appears to have arisen; but of its course or prospects we have no information on which prudence would undertake a hasty change in our policy, even were the Authority of the Executive competent to such a decision.
                  You desire that, in this defect of power, Congress may be specially convened. it is unnecessary to examine the evidence or the character of the facts which are supposed to dictate such a call: because you will be sensible, on an attention to dates, that the legal period of their meeting is as early as, in this extensive country, they could be fully convened, by a special call.
                  I should, with great willingness, have executed the wishes of the Inhabitants of Newbury Port had peace, or a repeal of the obnoxious edicts, or other changes, produced the case in which alone the laws have given me that Authority: and so many motives of justice & interest lead to such changes, that we ought continually to expect them but while these edicts remain, the Legislature alone can prescribe the course to be pursued.
                  
                     Th: Jefferson 
                     
                  
               